PER CURIAM.
We affirm the summary final judgment in favor of the defendant manufacturer, which held that the action was barred under the applicable statute of repose. See Pullum v. Cincinnati, Inc., 476 So.2d 657 (Fla.1985).
In Smith v. Department of Insurance, 507 So.2d 1080 (Fla.1987), the supreme court reaffirmed the standard enunciated in Kluger v. White, 281 So.2d 1 (Fla.1973), concerning the constitutional guaranty of access to the courts. We reject the appellant’s argument that the decision in Smith is inconsistent with the reasoning applied in Pullum. See Carr v. Broward County, 541 So.2d 92 (Fla.1989); Melendez v. Dreis and Krump Manufacturing Co., 515 So.2d 735 (Fla.1987); See also the rationale in Overland Construction v. Sirmons, 369 So.2d 572 (Fla.1979).
Affirmed.
HERSEY, C.J., and STONE and WARNER, JJ., concur.